Citation Nr: 1752505	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  11-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to special monthly compensation pursuant to 38 U.S.C. § 1114(o).  

2.  Entitlement to special monthly compensation pursuant to 38 U.S.C. § 1114(r).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1991 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

In his May 2011 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge.  In an April 2016 written statement, however, the Veteran withdrew this request.  

The issue of entitlement to special monthly compensation pursuant to 38 U.S.C. § 1114(r) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected traumatic subluxation of the cervical spine results in paralysis of both lower extremities together with loss of anal and bladder sphincter control.  


CONCLUSION OF LAW

The criteria for special monthly compensation pursuant to 38 U.S.C. § 1114(o) have been met.  38 U.S.C. § 1114(o) (2014); 38 C.F.R. §§ 3.350 , 3.352 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected residuals of a traumatic subluxation of the cervical spine include paralysis of both lower extremities together with loss of anal and bladder sphincter control; thus, he contends, special monthly compensation at the (o) rate is warranted.  

Special monthly compensation (SMC) is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350 and 3.352.  The rate of SMC varies according to the nature of the veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k).  Higher levels of SMC are provided at 38 U.S.C. § 1114(l), (m), (n), and (o).  

In the present case, the Veteran is in receipt of SMC at the (k) rate for loss of use of a creative organ, at the (l) rate for loss of use of both feet, and at the (p) rate for a combination of loss of use of both feet, bowel and bladder impairment, and incomplete paralysis of the bilateral upper extremities.  

SMC provided by 38 U.S.C.A. § 1114(o) is payable for any of the following conditions: (i) anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) conditions entitling to two or more of the rates (no condition being considered twice) provided in 38 U.S.C.A. § 1114 (l) through (n); (iii) bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less.  38 C.F.R. § 3.350(e)(1).

Paralysis of both lower extremities together with loss of anal and bladder sphincter control will entitle a claimant to the maximum rate under 38 U.S.C.A. § 1114(o), through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).

In the present case, the Veteran has been awarded service connection for, among other disabilities, both bowel and bladder impairment.  In a December 2015 statement, his treating VA physician stated that the Veteran has neurogenic bowel and bladder impairment resulting in loss of sphincter control.  While he has been able to overcome these problems somewhat, according to the physician, they have been chronic since his initial in-service spinal injury and still require digital stimulation and enemas for the bowels and intermittent catheterization every four to six hours for the bladder.  

Furthermore, on VA genitourinary and rectal examinations in March 2016, the Veteran was noted to wear an adult diaper on a frequent basis.  He was noted by the examiner to have impairment of both bowel and bladder control, with related complications such as bowel constipation and frequent urinary tract infections.  Based on these findings, the Board concludes the Veteran's paralysis of both lower extremities together with loss of anal and bladder sphincter control warrant the award of SMC pursuant to 38 U.S.C. § 1114(o).  


ORDER

Special monthly compensation pursuant to 38 U.S.C. § 1114(o) is granted.  


REMAND

The Veteran also claims special monthly compensation pursuant to 38 U.S.C. § 1114(r).  Review of the record indicates that VA treatment records were last received in October 2015, two years ago.  As the Veteran has reported VA treatment since that time, remand is warranted in order for these pertinent VA records to be obtained.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Richmond, Virginia, as well as any other VA facilities at which the Veteran has received treatment.  If no such records are available, that fact must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


